Smith, J.
'Where a person by accident or mistake sends certain checks or money for deposit to a bank with which he has never opened an account as a depositor, and there is no agreement between him and the bank creating the relation of depositor and banker, and he draws cheeks thereon which the bank fails to pay, he cannot maintain a suit for damages against the bank. In order to create such relationship the minds of the parties must meet; and without this there is no obligation on the part of the bank to honor checks signed by the person making such deposits. Even though the bank actually received the money, it would not be liable for damages for failing to honor such checks, but *480would be liable only as a bailee, for the money so deposited. The court therefore did not err in granting a nonsuit.
Decided November 19, 1919.
Action for damages; from city court of Savannah—Judge Rourke. March 20, 1919.
J. P. Dulces, Columbus E. Alexander, for plaintiffs.
Edward 8. Elliott, for defendant.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.